DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 – 13 and 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kambhatla (U.S. PG Pub 2016/0321969) in view of McKenzie (U.S. PG Pub 2013/0222323).

Regarding Claim 1, Kambhatla teaches a foldable display device comprising: 
a foldable display panel (Figure 1, Element 116.  Paragraph 21) configured to display an image, the display panel being the foldable display panel (Figure 1, Element 116.  Paragraph 21), the second area being the folded area (Seen in Figures 6 and 7) and the input being when the panel is folded (Seen in Figures 6 and 7); 
a data driver (Figure 1, Element 114.  Paragraph 22) configured to drive the foldable display panel (Figure 1, Element 116.  Paragraph 21); and 
a timing controller (Figure 1, Element 112.  Paragraph 21) configured to control the data driver (Figure 1, Element 114.  Paragraph 22), 
wherein the timing controller (Figure 1, Element 112.  Paragraph 21) blocks transmission of a data signal to be supplied to the data driver (Figure 1, Element 114.  Paragraph 22) based on an analysis of an input data signal (Paragraph 29), the input data signal (Paragraph 29) being analyzed by units of lines (Paragraph 50.  Kambhatla teaches that a letter box (Elements 606) depending on the orientation of the display device.  Therefore, the device must be capable of analyzing line data.) and by units of frames (Paragraph 21), 
wherein the timing controller (Figure 1, Element 112.  Paragraph 21) includes: 
a data analyzer (Figure 1, Element 120.  Paragraph 23) configured to: 

analyze whether number of fixed data lines (Figures 6 – 7, Elements 606.  Paragraphs 50 and 55 – 57) having the fixed data signal (Element Black Pixels.  Paragraphs 47 - 48) deviates from a first set value (Figures 6 and 7, Elements 604 and 704.  Paragraphs 50 and 53 – 56), 
analyze whether the number (Seen in Figures 6 and 7) or location (Seen in Figures 6 and 7) of the fixed data lines (Element Black Pixels.  Paragraphs 47 - 48) is changed (Figures 6 – 7, Elements 602, 604, 608, 702, 704, and 706.  Paragraphs 49 – 58), 
analyze whether number of frames (Paragraph 21) deviates from a second set value (Paragraph 21.  Kambhatla discloses that the MSP component can be used to control how the display displays frames.  Therefore, the second set number will be deemed as 1 since it can update every frame.), and
 output a result value for determining a location (Seen in Figures 6 and 7) of the display area (Figures 6 and 7, Element not labeled, but is the displayed area in items 602, 604, and 608.) and the location (Seen in Figures 6 and 7) of a folded area based on the analyzed results.
Kambhatla is silent with regards to the display panel having a display area displaying a portion of the image on an entire of the display area and a second area on which the image in not displayed when the input occurs.
McKenzie teach the display panel (Figure 1, Element 102.  Paragraph 28) having a display area (Figure 5, Element 502.  Paragraph 32) displaying a portion of the image 
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the foldable display of Kambhatla with the teachings of the user interface of McKenzie.  The motivation to modify the teachings of Kambhatla with the teachings of McKenzie is to conserve power resources, as taught by McKenzie (Paragraph 32).

Regarding Claim 2, Kambhatla in view of McKenzie teach the foldable display device of claim 1 (See Above).  Kambhatla teaches wherein the analysis of the input data signal (Paragraph 29) includes determining if the foldable display panel (Figure 1, Element 116.  Paragraph 21) is mechanically deformed (Paragraph 17).

Regarding Claim 3, Kambhatla in view of McKenzie teach the foldable display device of claim 1 (See Above).  Kambhatla teaches the second area being the folded area (Seen in Figures 6 and 7).
Kambhatla is silent with regards to wherein the location of the display area displays only the portion of the image and the location of the second area does not display the image.
McKenzie teach wherein the location of the display area (Figure 5, Element 502.  Paragraph 32) displays only the portion of the image (Seen in Figures 2, 3, and 5) and 
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the foldable display of Kambhatla with the teachings of the user interface of McKenzie.  The motivation to modify the teachings of Kambhatla with the teachings of McKenzie is to conserve power resources, as taught by McKenzie (Paragraph 32).

Regarding Claim 4, Kambhatla in view of McKenzie teach the foldable display device of claim 1 (See Above).  Kambhatla teaches wherein the timing controller (Figure 1, Element 112.  Paragraph 21) further includes: 
a data transmission controller (Figure 1, Element 112.  Paragraph 21) configured to output a transmission control signal for blocking signal (Paragraph 63) output to an area corresponding to the folded area (Figure 6, Element 206 (Folded).  Paragraph 50) on the foldable display panel (Figure 1, Element 116.  Paragraph 21) on the basis of the result value (Element Fold event.  Paragraph 23); and 
a data transmitter (Figure 1, Element 114.  Paragraph 22) configured to set a signal output interval (Paragraph 36.  Kambhatla discloses timing for the two segments being driven.) for outputting the input data signal (Paragraph 29) and a signal output blocking interval (Paragraph 36.  Kambhatla discloses timing for the third segment.) for not outputting a signal (Paragraph 63) on the basis of the transmission control signal.

Regarding Claim 5, Kambhatla in view of McKenzie teach the foldable display device of claim 1 (See Above).  Kambhatla teaches wherein the timing controller (Figure 

Regarding Claim 6, Kambhatla in view of McKenzie teach the foldable display device of claim 1 (See Above).  Kambhatla teaches wherein the timing controller (Figure 1, Element 112.  Paragraph 21) analyzes the input data signal (Figure 8, Element 806.  Paragraph 62.  Kambhatla discloses “In an example, the data driven can result in the unpowering of a portion of display segment of the foldable display, the entire segment, or the entire foldable display.  In an example, the image and video data can alter based on the detection of a fold event by the multi-segment protocol component.”  Therefore, the analysis of unpowering a display portion only takes place only when a fold event has taken place.) only when a folding signal (Element Fold event.  Paragraph 23) indicating folding of the foldable display panel (Figure 1, Element 116.  Paragraph 21) is applied.

Regarding Claim 7, Kambhatla in view of McKenzie teach the foldable display device of claim 3 (See Above).  Kambhatla teaches wherein the timing controller (Figure 1, Element 112.  Paragraph 21) writes a buffer data signal (Paragraph 48) before blocking the transmission (Paragraph 63) of the data signal to be supplied to the folded area (Figure 6, Element 206 (Folded).  Paragraph 50).

Regarding Claim 8, Kambhatla in view of McKenzie teach the foldable display device of claim 7 (See Above).  Kambhatla teaches wherein the buffer data signal 

Regarding Claim 9, Kambhatla in view of McKenzie teach the foldable display device of claim 3 (See Above).  Kambhatla teaches wherein the timing controller (Figure 1, Element 112.  Paragraph 21) varies a signal output interval (Paragraph 36.  Kambhatla discloses timing for the two segments being driven.) for outputting the input data signal and a signal output blocking interval (Paragraph 36.  Kambhatla discloses timing for the third segment.) for not outputting a signal according to a ratio of the display area (Figure 6, Element 604 (Not Folded).  Paragraph 50) and the folded area (Figure 6, Element 206 (Folded).  Paragraph 50).

Regarding Claim 10, Kambhatla in view of McKenzie teach the foldable display device of claim 1 (See Above).  Kambhatla teaches wherein the timing controller (Figure 1, Element 112.  Paragraph 21) varies a first interval (Figure 6, Element not labeled, but is the image displayed.  Paragraph 50) having a data signal to be supplied to the data driver (Figure 1, Element 114.  Paragraph 22), a second interval (Figure 6, Element 606.  Paragraph 50) having the data signal and a dummy data signal, and a third interval (Figure 6, Element 206 (Folded).  Paragraph 50) blocking transmission (Paragraph 63) of the data signal to be supplied to the data driver (Figure 1, Element 114.  Paragraph 22) according to a ratio of the display area (Figure 6, Element 604 (Not Folded).  Paragraph 50) displaying the image and the folded area (Figure 6, Element 

Regarding Claim 11, Kambhatla in view of McKenzie teach the foldable display device of claim 9 (See Above).  Kambhatla teaches wherein the data driver (Figure 1, Element 114.  Paragraph 22) includes at least one of a channel (Figure 2, Element 210.  Paragraph 29) outputting a data voltage in response to the data signal (Figure 6, Element not labeled, but is the image displayed.  Paragraph 50), a channel (Figure 2, Element 212.  Paragraph 29) outputting the data voltage and a dummy data voltage in response to the data signal and the dummy data signal (Figure 6, Element 606.  Paragraph 50), and a channel (Figure 2, Element 214.  Paragraph 29) not outputting the data voltage and interrupted in response to transmission blocking (Paragraph 63) of the data signal (Figure 6, Element 206 (Folded).  Paragraph 50).

Regarding Claim 12, Kambhatla teaches a method of driving a foldable display device, the display panel being the foldable display panel (Figure 1, Element 116.  Paragraph 21), the second area being the folded area (Seen in Figures 6 and 7) and the input being when the panel is folded (Seen in Figures 6 and 7), comprising: 
analyzing an input data signal (Figure 8, Element 806.  Paragraph 62.  Kambhatla discloses “The data driven is can be image data, video data, black-out or blank data, and data to power off a particular display area or segment.  In an example, the data driven can result in the unpowering of a portion of display segment of the foldable display, the entire segment, or the entire foldable display.  In an example, the 
analyzing whether a fixed data signal (Element Black Pixels.  Paragraphs 47 - 48) is present in the input data signal,
analyze whether number of fixed data lines (Figures 6 – 7, Elements 606.  Paragraphs 50 and 55 – 57) having the fixed data signal (Element Black Pixels.  Paragraphs 47 - 48) deviates from a first set value (Figures 6 and 7, Elements 604 and 704.  Paragraphs 50 and 53 – 56), 
analyze whether the number (Seen in Figures 6 and 7) or location (Seen in Figures 6 and 7) of the fixed data lines (Element Black Pixels.  Paragraphs 47 - 48) is changed (Figures 6 – 7, Elements 602, 604, 608, 702, 704, and 706.  Paragraphs 49 – 58), 
analyze whether number of frames (Paragraph 21) having the fixed data signal (Element Black Pixels.  Paragraphs 47 - 48) deviates from a second set value (Paragraph 21.  Kambhatla discloses that the MSP component can be used to control how the display displays frames.  Therefore, the second set number will be deemed as 1 since it can update every frame.), and

blocking transmission (Paragraph 63) of a data signal to be supplied to the folded area (Figure 6, Element 206 (Folded).  Paragraph 50).
Kambhatla is silent with regards to the display panel having a display area displaying a portion of the image on an entire of the display area and a second area on which the image in not displayed when the input occurs.
McKenzie teach the display panel (Figure 1, Element 102.  Paragraph 28) having a display area (Figure 5, Element 502.  Paragraph 32) displaying a portion of the image (Seen in Figures 2, 3, and 5) on an entire of the display area (Figure 5, Element 502.  Paragraph 32) and a second area (Figure 5, Elements 520 and 522.  Paragraph 32) on which the image in not displayed (Seen in Figure 5) when the input (Figure 5, Element 510.  Paragraph 32) occurs.
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the foldable display of Kambhatla with the teachings of the user interface of McKenzie.  The motivation to modify the teachings of Kambhatla with the teachings of McKenzie is to conserve power resources, as taught by McKenzie (Paragraph 32).

Regarding Claim 13, Kambhatla in view of McKenzie teach the method of claim 12 (See Above).  Kambhatla teaches wherein, in the determining, the folded area (Figure 6, Element 206 (Folded).  Paragraph 50) is determined if the number or location 

Regarding Claim 15, Kambhatla in view of McKenzie teach the method of claim 12 (See Above).  Kambhatla teaches wherein, in the determining, the input data signal is always analyzed, or when a folding signal (Element Fold event.  Paragraph 23) indicating folding of the foldable display panel (Figure 1, Element 116.  Paragraph 21) is applied, the input data signal is analyzed (Figure 8, Element 806.  Paragraph 62.  Kambhatla discloses “The data driven is can be image data, video data, black-out or blank data, and data to power off a particular display area or segment.  In an example, the data driven can result in the unpowering of a portion of display segment of the foldable display, the entire segment, or the entire foldable display.  In an example, the image and video data can alter based on the detection of a fold event by the multi-segment protocol component.  For example, if a fold event is detected, folded over segment can be blocking the view of the displayed image.”).

Regarding Claim 16, Kambhatla in view of McKenzie teach the method of claim 12 (See Above).  Kambhatla teaches wherein, in the blocking, a buffer data signal (Paragraph 48) is written before transmission of the data signal to be supplied to the folded area (Figure 6, Element 206 (Folded).  Paragraph 50) is blocked (Paragraph 63).

Regarding Claim 17, Kambhatla in view of McKenzie teach the method of claim 16 (See Above).  Kambhatla teaches wherein the buffer data signal (Paragraph 48) includes a last data signal or black data signal (Element Black Pixels.  Paragraph 48) output from a timing controller (Figure 1, Element 112.  Paragraph 21) included in the foldable display device.

Regarding Claim 18, Kambhatla in view of McKenzie teach the method of claim 12 (See Above).  Kambhatla teaches wherein, in the blocking, a signal output interval (Paragraph 36.  Kambhatla discloses timing for the two segments being driven.) for outputting the input data signal and a signal output blocking interval (Paragraph 36.  Kambhatla discloses timing for the third segment.) for not outputting a signal are varied according to a ratio of the display area (Figure 6, Element 604 (Not Folded).  Paragraph 50) and the folded area (Figure 6, Element 206 (Folded).  Paragraph 50).

Regarding Claim 19, Kambhatla in view of McKenzie teach the method of claim 12 (See Above).  Kambhatla teaches wherein the foldable display panel (Figure 1, Element 116.  Paragraph 21) includes at least one of a first area (Figure 6, Element not labeled, but is the image displayed.  Paragraph 50) in which the data signal is displayed, a second area (Figure 6, Element 606.  Paragraph 50) in which the data signal and a dummy data signal are displayed, and a third area (Figure 6, Element 206 (Folded).  Paragraph 50) in which transmission of the data signal is blocked (Paragraph 63).

Regarding Claim 20, Kambhatla in view of McKenzie teach the method of claim 12 (See Above).  Kambhatla teaches wherein the analyzing an input data signal includes determining if the foldable display panel (Figure 1, Element 116.  Paragraph 21) is mechanically deformed (Paragraph 17).


Response to Arguments
All arguments are held moot in light of the above rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kilpatrick, II et al. (U.S. PG Pub 2010/0064244); Kilpatrick, II et al. (U.S. PG Pub 2010/0079355); Dahl et al. (U.S. PG Pub 2011/0216064); Seo et al. (U.S. PG Pub 2013/0321340); and Moon et al. (U.S. PG Pub 2020/0019482).
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690.  The examiner can normally be reached on Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625